Per Curiam.

In affirming this plea of guilty, we note that following the warrant search, the defendant was apprehended along with four other persons on the premises, wherein there were also found 147 grams of cocaine, 1 and 6/7 pounds of heroin, *591two .38 caliber pistols, various drug paraphernalia, and $4,775 in United States currency. And we find that there was probable cause for the issuance of the warrant and substantial compliance with CPL article 690, permitting a “no knock” entry and an 1 ‘ anytime ’ ’ execution of the warrant. The information, leading to the issuance of the warrant, was trustworthy since the informant had been previously present in the apartment and had rendered original knowledge that a drug “ mill ” was in operation on the premises. (People v. Hendricks, 25 NY 2d 129; People v. Powell, 36 A D 2d 177.) And the issuing Judge (Hilda Schwartz, J.) made manifest that the court was satisfied that the informant had come by his knowledge in a reliable manner. (People v. Wheatman, 29 N Y 2d 337, 345.)
Further, since the court had been apprised of the fact that there were guns in the apartment, there was a demonstrated necessity for a “no knock ’’ entry pursuant to CPL 690.35 (subd. 3, par. [b]). And, since a “ mill ” operation had been described, the court properly issued a warrant authorizing ‘ ‘ anytime ” or “ forthwith ” execution of the warrant, valid within the 10-day statutory time limit, which was observed by the officers. Thus, we perceive no reason for disturbing the defendant’s plea of guilt.
The judgment convicting defendant of the crime of criminal possession of a dangerous drug in the fourth degree should be affirmed.